DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
Claims 5, 7, 9, 11-20 are pending and have been considered on the merits herein. 
 				Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7, 9, 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to a method of administering a composition yet the claim does not disclose how the composition is to be administered in said method and encompasses administration routes, for which no written description has been provided. The specification discloses the composition can be used as a pharmaceutical, food, beverage, or cosmetic and thus encompasses oral or topical administration.  Because the claims encompass a multitude of administration routes neither contemplated nor disclosed by the as-filed disclosure, it is clear that applicant was not in possession of the full scope of the claimed subject matter at the time of filing. 
 
Claims 5, 7, 9, 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for oral or topical administration of the probiotic composition, does not reasonably provide enablement for the broad scope of all other administration routes encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. As stated above with respect to the written description rejection, the specification discloses the composition can be used as a pharmaceutical, food, beverage, or cosmetic and thus encompasses oral or topical administration; however, other routes are not contemplated nor would one of skill in the art expect to be able to administer a probiotic composition intravenously, for example. Thus, with the exception of oral or topical administration, and in view of the lack of any specific guidance with respect to the compositions ability to perform as claimed when administered via other routes encompassed by the claimed language, one skilled in the art would expect a trial and error process to determine which administration routes encompassed by the claims would apply to the as disclosed application. 
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary, limited amount of guidance and limited number of working examples in the specification; nature of the invention; state of the prior art; predictability or unpredictability in the art; and breadth of the claims. In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 7, 9, 11, 12, 14, 16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2017/178315, IDS.
WO’315 teach a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases, in a subject in need thereof, i.e. one suffering from sarcopenia which includes mobility disorders and frailty according to claims 5, 7 and 20 (p. 1, lines 1-11, p. 2, lines 7-34, p. 3-6, p. 10, line 8-10, 21-25) comprising administering a composition comprising Bifidobacterium including B. breve.  The compositions are pharmaceutical compositions or food products (p. 1, lines 5-7, p. 3-6, p. 11, lines 10-p. 13, p. 14-17).  The composition can be used for treating sarcopenia, i.e. the decrease in muscle mass characterized by loss of skeletal mass and function, p. 1, lines 23-p. 2, lines 1-20, p. 11, lines 4-8). Bifidobacterium bacterium including B. breve are taught to be used in the composition to increase lean body mass, i.e. muscle (p. 7, lines 30-p. 8, lines 1-2). 
Regarding claims 16 and 18, the Bifidobacterium can be dead bacteria (p. 7, line 6). 
Regarding claims 9, 11, the composition may comprise from 106-1012 CFU/g of bacteria (p. 9, lines 1-30). 
Regarding claims 12 and 14, the culture comprises separated and purified product and/or bacterial products including bacterial components such as bacterial cell wall components including peptidoglycan, nucleic acids, membrane components, bacterial metabolites, structural components including proteins, carbohydrates, lipids and combinations thereof (p. 7, lines 8-21). 
The referenced microorganisms B. breve appears to be identical to the presently claimed strains and is considered to anticipate the claimed microorganisms since the microorganisms are disclosed in a composition for the claimed intended use. Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share, i.e. used for increasing muscle mass and treating muscle diseases and symptoms thereof and assignment to the same genus or species. Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, from the strains discussed in the references. Accordingly, it has been established that the prior art strains, which are of the same species as that claimed, likewise share the property of being able to increase muscle mass and treat muscle diseases and symptoms thereof and thus demonstrate a reasonable possibility that the compared strains are either identical or sufficiently similar; and therefore, whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. 


Claim(s) 5, 7, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Coulson et al. (US2015/0335688 A1, IDS).
WO’688 teach a method for treating muscle diseases or symptoms thereof including muscle degeneration and promoting muscle repair thus in a subject in need thereof who may be suffering from age-related or injury-related muscle weakness or atrophy and muscle degeneration (0004, 0064, 0065, 0074, 0085, 0104, 0113) comprising administering a composition comprising B. breve (0005, 0016, 0036, 0064, 0074, 0085). The compositions are pharmaceutical compositions or food products (0083, 0084, 0085, 0094).  The composition may comprise from 102-1011 CFU/g of bacteria (0114-0115, 0128). 
The referenced microorganisms B. breve appear to be identical to the presently claimed strains and is considered to anticipate the claimed microorganisms since the microorganisms are disclosed in a composition for the claimed intended use. Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share, i.e. used for increasing muscle mass and treating muscle diseases and symptoms thereof and assignment to the same genus or species. Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, from the strains discussed in the references. Accordingly, it has been established that the prior art strains, which are of the same species as that claimed, likewise share the property of being able to increase muscle mass and treat muscle diseases and symptoms thereof and thus demonstrate a reasonable possibility that the compared strains are either identical or sufficiently similar; and therefore, whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. 

Claim(s) 5, 7, 9, 11, 16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meijer et al. (US2012/0141445, IDS).
Meijer teach a method for improving or treating muscle diseases or symptoms thereof and increasing muscle mass in a subject in need thereof, i.e. elderly subjects suffering from loss of muscle mass and strength.  The method comprises administering a composition comprising Bifidobacteirum, specifically B. breve (0031) for increasing muscle mass, strength and function, improving capacity, mobility, vitality and agility (0050-0069) in a subject in need thereof, i.e. elderly suffering from sarcopenia, i.e. a decrease in muscle mass characterized by loss of skeletal mass and function and includes mobility disorders and frailty according to claims 5, 7 and 20 (0051-0062). 
Regarding claims 16 and 18, the Bifidobacterium can be dead bacteria, i.e. heat killed bacteria (0100). 
Regarding claims 9, 11, the composition may comprise from 109-1010 CFU/ml of bacteria (0100). 
The referenced microorganisms B. breve appear to be identical to the presently claimed strains and is considered to anticipate the claimed microorganisms since the microorganisms are disclosed in a composition for the claimed intended use. Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share, i.e. used for increasing muscle mass and treating muscle diseases and symptoms thereof and assignment to the same genus or species. Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, from the strains discussed in the references. Accordingly, it has been established that the prior art strains, which are of the same species as that claimed, likewise share the property of being able to increase muscle mass and treat muscle diseases and symptoms thereof and thus demonstrate a reasonable possibility that the compared strains are either identical or sufficiently similar; and therefore, whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 9, 11, 12, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable WO2017/178315 (IDS) in view of Kondo et al. (US8497114) and Shimizu et al. (US2017/0246225).

WO’315 teach a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases, in a subject in need thereof, i.e. one suffering from sarcopenia which includes mobility disorders and frailty according to claims 5, 7 and 20 (p. 1, lines 1-11, p. 2, lines 7-34, p. 3-6, p. 10, line 8-10, 21-25) comprising administering a composition comprising B. breve.  The compositions are pharmaceutical compositions or food products (p. 1, lines 5-7, p. 3-6, p. 11, lines 10-p. 13, p. 14-17).  The composition can be used for treating sarcopenia, i.e. the decrease in muscle mass characterized by loss of skeletal mass and function, p. 1, lines 23-p. 2, lines 1-20, p. 11, lines 4-8). B. breve is taught to be a probiotic for use in the composition to increase lean body mass, i.e. muscle (p. 7, lines 30-p. 8, lines 1-2). 
Regarding claims 16 and 18, the Bifidobacterium can be dead bacteria (p. 7, line 6). 
Regarding claims 9, 11, the composition may comprise from 106-1012 CFU/g of bacteria (p. 9, lines 1-30).  Regarding claims 17 and 19, while the reference does not teach individual dead cells, it would be have been obvious to a posita before the effective filing date to use the same amount of dead cells as viable cells (CFU/ml or CFU/g) in the composition, as the composition is taught to use viable or dead cells falling within applicants claimed range in a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases.  
Regarding claims 12 and 14, the culture comprises separated and purified product and/or bacterial products including bacterial components such as bacterial cell wall components including peptidoglycan, nucleic acids, membrane components, bacterial metabolites, structural components including proteins, carbohydrates, lipids and combinations thereof (p. 7, lines 8-21). 
While the specific claimed strain of claims 5 and 7 is not disclosed by WO’315, the claimed strains are known deposited strains of Bifidobacterium (see Konda and Shimizu below). It would have been obvious to a posita, before the effective filing date of the claimed invention, to use known Bifidobacterium strains in the method of WO’315 with a reasonable expectation of successfully treating and improving muscle disorders and symptoms thereof as well as increasing muscle mass in a subject in need thereof. The claimed strains do not demonstrate a surprising and unexpected advantage or properties over the art recognized Bifidobacterium strains taught to be used in the same method as claimed. 
Kondo teaches a composition comprising Bifidobacterium breve FERM BP-11175, wherein the composition is a pharmaceutical composition or a food or beverage composition. The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and acceptable excipients (col. 5, lines 29-60, col. 6, lines 1-51, col. 13, lines 5-67, col. 14, lines 25-67-col. 15, lines 1-34, Ex. 1-4 . The composition comprises an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 8.5x107, 8.5x1010, 5.5x1010 (Ex. 1-4, col. 13, lines 45-49, col. 14, lines 45-49). 

Shimizu teaches a composition comprising Bifidobacterium breve FERM BP-11175 (0015), wherein the composition is a pharmaceutical composition or a food or beverage composition (0025, 0040-0045).  The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and acceptable excipients (0041-0045). The composition comprise an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 106-1012 (0025, 0049, 0050).

Claims 5, 7, 9, 11, 12, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson et al. (US2015/0335688 A1, IDS) in view of WO2017/178315 (IDS) in view of Kondo et al. (US8497114) and Shimizu et al. (US2017/0246225).
WO’688 teach a method for treating muscle diseases or symptoms thereof including muscle degeneration and promoting muscle repair thus in a subject in need thereof who may be suffering from age-related or injury-related muscle weakness or atrophy and muscle degeneration (0004, 0064, 0065, 0074, 0085, 0104, 0113) comprising administering a composition comprising B. breve (0005, 0016, 0036, 0064, 0074, 0085). The compositions are pharmaceutical compositions or food products (0083, 0084, 0085, 0094).  The composition may comprise from 102-1011 CFU/g of bacteria (0114-0115, 0128). 
Coulson does not teach the limitations of claims 9, 11, 12, 14, 16-20. 
WO’315 teach a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases, in a subject in need thereof, i.e. one suffering from sarcopenia which includes mobility disorders and frailty according to claims 5, 7 and 20 (p. 1, lines 1-11, p. 2, lines 7-34, p. 3-6, p. 10, line 8-10, 21-25) comprising administering a composition comprising, B. breve to increase lean body mass, i.e. muscle (p. 7, lines 30-p. 8, lines 1-2). 
Regarding claims 12 and 14, the culture comprises separated and purified product and/or bacterial products including bacterial components such as bacterial cell wall components including peptidoglycan, nucleic acids, membrane components, bacterial metabolites, structural components including proteins, carbohydrates, lipids and combinations thereof (p. 7, lines 8-21). 
Thus, it would have been obvious to a posita before the effective filing date to use separated and purified products in the method of Coulson for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases, in a subject in need thereof, given the teachings of WO’315 which teach that separated and purified product and/or bacterial products of a culture of Bifidobacterium can be effectively used in a composition for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases. 
Regarding claims 9, 11, the composition may comprise from 106-1012 CFU/g of bacteria (p. 9, lines 1-30).  Regarding claims 16 and 18, the Bifidobacterium can be dead bacteria (p. 7, line 6).  Therefore, before the effective filing date, dead or viable Bifidobacterium present in a composition in an amount from 106-1012 CFU/g was taught to be effective for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases.
Regarding claims 17 and 19, while the reference does not teach the amount of individual dead cells, it would be have been obvious to a posita before the effective filing date to use the same amount of dead cells as viable cells (CFU/ml or CFU/g) in the composition, as the composition is taught to use viable or dead cells falling within applicants claimed range in a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases.  
While the B. breve FERM BP-11175 claimed strain of claims 5 and 7 is not disclosed by WO’315, the claimed strain is a known deposited strain of Bifidobacterium (see Konda and Shimizu below). It would have been obvious to a posita, before the effective filing date of the claimed invention, to use a known Bifidobacterium breve strain in the method of WO’315 with a reasonable expectation of successfully treating and improving muscle disorders and symptoms thereof as well as increasing muscle mass in a subject in need thereof. The claimed strain does not demonstrate a surprising and unexpected advantage or properties over the art recognized Bifidobacterium strain taught to be used in the same method as claimed. 
Kondo teaches a composition comprising Bifidobacterium breve FERM BP-11175, wherein the composition is a pharmaceutical composition or a food or beverage composition. The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and acceptable excipients (col. 5, lines 29-60, col. 6, lines 1-51, col. 13, lines 5-67, col. 14, lines 25-67-col. 15, lines 1-34, Ex. 1-4. The composition comprises an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 8.5x107, 8.5x1010, 5.5x1010 (Ex. 1-4, col. 13, lines 45-49, col. 14, lines 45-49). 
Shimizu teaches a composition comprising Bifidobacterium breve FERM BP-11175 (0015), wherein the composition is a pharmaceutical composition or a food or beverage composition (0025, 0040-0045).  The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and acceptable excipients (0041-0045). The composition comprise an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 106-1012 (0025, 0049, 0050).

Claim(s) 5, 7, 9, 11, 12, 14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meijer et al. (US2012/0141445).
Meijer teach a method for improving or treating muscle diseases or symptoms thereof and increasing muscle mass in a subject in need thereof, i.e. elderly subjects suffering from loss of muscle mass and strength.  The method comprises administering a composition comprising Bifidobacterium, specifically B. breve (0031) for increasing muscle mass, strength and function, improving capacity, mobility, vitality and agility (0050-0069) in a subject in need thereof, i.e. elderly suffering from sarcopenia, i.e. a decrease in muscle mass characterized by loss of skeletal mass and function and includes mobility disorders and frailty according to claims 5, 7 and 20 (0051-0062). 
Regarding claims 16 and 18, the Bifidobacterium can be dead bacteria, i.e. heat killed bacteria (0100). 
Regarding claims 9, 11, the composition may comprise from 109-1010 CFU/ml of bacteria (0100). 
Meijer does not teach the limitations of claims 12, 14, 17 and 19. 
WO’315 teach a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases, in a subject in need thereof, i.e. one suffering from sarcopenia which includes mobility disorders and frailty according to claims 5, 7 and 20 (p. 1, lines 1-11, p. 2, lines 7-34, p. 3-6, p. 10, line 8-10, 21-25) comprising administering a composition comprising B. breve to increase lean body mass, i.e. muscle (p. 7, lines 30-p. 8, lines 1-2). 
Regarding claims 12 and 14, the culture comprises separated and purified product and/or bacterial products including bacterial components such as bacterial cell wall components including peptidoglycan, nucleic acids, membrane components, bacterial metabolites, structural components including proteins, carbohydrates, lipids and combinations thereof (p. 7, lines 8-21). 
Thus, it would have been obvious to a posita before the effective filing date to use separated and purified products in the method of Meijer for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases, in a subject in need thereof, given the teachings of WO’315 which teach that separated and purified product and/or bacterial products of a culture of Bifidobacterium can be effectively used in a composition for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases. 
Regarding claims 17 and 19, while the reference does not teach the amount of individual dead cells, it would be have been obvious to a posita before the effective filing date to use the same amount of dead cells as viable cells (CFU/ml or CFU/g) in the composition, as the composition is taught to use viable or dead cells falling within applicants claimed range in a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases.  

While the B. breve FERM BP-11175 claimed strain of claims 5 and 7 is not disclosed by WO’315, the claimed strain is a known deposited strain of Bifidobacterium (see Konda and Shimizu below). It would have been obvious to a posita, before the effective filing date of the claimed invention, to use a known Bifidobacterium breve strain in the method of WO’315 with a reasonable expectation of successfully treating and improving muscle disorders and symptoms thereof as well as increasing muscle mass in a subject in need thereof. The claimed strain does not demonstrate a surprising and unexpected advantage or properties over the art recognized Bifidobacterium strain taught to be used in the same method as claimed. 
Kondo teaches a composition comprising Bifidobacterium breve FERM BP-11175 and B. breve ATCC15700, wherein the composition is a pharmaceutical composition or a food or beverage composition. The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and B. breve ATCC15700 and acceptable excipients (col. 5, lines 29-60, col. 6, lines 1-51, col. 13, lines 5-67, col. 14, lines 25-67-col. 15, lines 1-34, Ex. 1-4 . The composition comprises an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 8.5x107, 8.5x1010, 5.5x1010 (Ex. 1-4, col. 13, lines 45-49, col. 14, lines 45-49). 
Shimizu teaches a composition comprising Bifidobacterium breve FERM BP-11175 (0015), wherein the composition is a pharmaceutical composition or a food or beverage composition (0025, 0040-0045).  The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and acceptable excipients (0041-0045). The composition comprise an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 106-1012 (0025, 0049, 0050).


Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
Regarding applicants’ arguments directed at the specific claimed strain; applicant argues that the B. breve FERM BP-11175 strain is neither disclosed nor suggested from the disclosures of the cited references, as only broad genera of microorganisms are disclosed. It would not have been obvious to a person or ordinary skill in the art to select any of these very specific strains from the disclosed genera, as there is nothing in the prior art disclosures that would direct a person of ordinary skill in the art to select these specific strains from among the very broad genera disclosed. The genera disclosed in the cited references encompass hundreds, if not thousands of strains, and there is no direction or suggestion of which ones would be effective for the claimed method. 
As previously stated, it is the Examiners position that the art teaches using compositions comprising B. breve for treating and improving muscle disorders and symptoms thereof as well as increasing muscle mass in a subject in need thereof. The bacteria are of the same species and genus claimed. The strain appears to be identical to the presently claimed strain since the microorganism is disclosed in a composition for treating and improving muscle disorders and symptoms thereof as well as increasing muscle mass in a subject in need thereof. Even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share, i.e. used for increasing muscle mass and treating muscle diseases and symptoms thereof and assignment to the same genus or species. Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Applicant has not demonstrated nor does the specification demonstrate that the particularly claimed strain possess a surprising and unexpected result compared to other strains of B. breve when used as claimed. The claimed strain has shared properties of the strain of the prior art, i.e. increasing muscle mass and treating muscle diseases or symptoms thereof when administered to a subject in need thereof. Because of the shared properties and same species classification, the prior art B. breve demonstrates a reasonable probability the one may be identical to the claimed strain. The burden of establishing novelty by objective evidence is shifted to applicants.  Clear evidence that the strain of the prior art does not possess a critical characteristic that is possessed by the claimed strain would advance prosecution. 
WO’315
Regarding WO’315 applicant argues that Table 1 demonstrates that the only Pdx with B. animalis B420 increased lean body mass, however when looking to TABLE 1, in the intention-to-treat, it can be seen that B420 alone does increase lean body mass from baseline to 6 months. In addition, it should also be noted that applicants claimed composition does not exclude additional components being present in the composition, thus the argument regarding polydextrose is not commensurate in scope. Applicant argues that the references, while it teaches B. breve, the preferred embodiment is B. animalis ssp. lactis and thus one would not be motivated to choose B. breve from the other Bifidobacterium strains disclosed as being suitable for use as the Bifidobacterium strain in the method.  B. breve is taught to be a suitable strain for use in the method and the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .... "In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”
Applicant argues that Kondo or Shimizu do not remedy the deficiencies of WO’315. Kondo and Shimizu teach the claimed B. breve FERM BP-11175 in probiotic compositions. While they teach the strain has anti-obesity properties, it can be argued that one who is obese would be one who needs increasing muscle mass. 
Coulson and Meijer
The arguments for these references are the same. Both teach compositions comprising probiotic Bifidobacterium strains wherein B. breve is taught to be used in the composition in methods for increasing muscle mass or treating a muscle disease. One would not have been motivated to pick a superior strain of B. breve from among the many possible genera and strains. the art teaches using compositions comprising B. breve for treating and improving muscle disorders and symptoms thereof as well as increasing muscle mass in a subject in need thereof. The bacteria are of the same species and genus claimed. The strain appears to be identical to the presently claimed strain since the microorganism is disclosed in a composition for treating and improving muscle disorders and symptoms thereof as well as increasing muscle mass in a subject in need thereof. Even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share, i.e. used for increasing muscle mass and treating muscle diseases and symptoms thereof and assignment to the same genus or species. Applicant has not demonstrated nor does the specification demonstrate that the particularly claimed strain possess a surprising and unexpected result or is superior compared to other strains of B. breve when used as claimed. The claimed strain has shared properties of the strain of the prior art, i.e. increasing muscle mass and treating muscle diseases or symptoms thereof when administered to a subject in need thereof. Because of the shared properties and same species classification, the prior art B. breve demonstrates a reasonable probability the one may be identical to the claimed strain. The burden of establishing novelty by objective evidence is shifted to applicants.  Clear evidence that the strain of the prior art does not possess a critical characteristic that is possessed by the claimed strain would advance prosecution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1631